Citation Nr: 0725557	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-25 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits under chapter 35, Title 38, of the United States 
Code.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
August 1955.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board notes that in a February 2006 decision, the Board 
denied the appellant's appeal.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in May 2007, the Court 
granted a joint motion of the parties, vacated the Board's 
February 2006 decision, and remanded these matters to the 
Board for development consistent with the Court's Order.


REMAND

In the May 2007 joint motion, the parties agreed that the 
Board did not adequately address VA's heightened duty to 
assist in relation to efforts to obtain the veteran's service 
medical records and to develop alternative sources of 
evidence.  

The parties also emphasized the Court's holding in Dixon v. 
Derwinski, 3 Vet. App. 261 (1992), that when VA is unable to 
locate a claimant's records, it should advise the claimant to 
submit alternative forms of evidence to support her claim.

In this case, it is not clear from the record whether the RO 
made any attempt to develop to alternative sources.  It also 
does not appear that the appellant was properly notified of 
alternative forms of evidence she could submit to support her 
claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
appellant a letter requesting her to 
provide any pertinent evidence in her 
possession, to include appropriate 
alternative sources of information that 
might substantiate the veteran's 
additional periods of service as claimed 
by the appellant, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
evidence on her behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  The RO or the 
AMC should specifically contact the 
appropriate records depositories in an 
attempt to obtain any Service Morning 
Reports and Surgeon General Reports of the 
veteran that may be available.  All 
attempts to obtain records should also be 
documented in the claims file.  If the RO 
or the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the appellant and her 
representative and request them to submit 
the outstanding evidence.

3.  Only if the actions above result in 
additional records which substantiate the 
appellant's contention that the veteran 
was injured during a qualifying period of 
military service, a medical opinion should 
be obtained, based on a review of the 
record, concerning whether there is at 
least a 50 percent probability that the 
cause of the veteran's death is related to 
his military service.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claims.  If any benefit 
sought on appeal is not granted to the 
appellant's satisfaction, she and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


